Title: From George Washington to Joseph Barrell, 30 March 1794
From: Washington, George
To: Barrell, Joseph


          
            Sir
            Philadelphia March 30th: 1794
          
          Your favor of the 25th of Novr last, and the Sea Otter skin with which you were pleased
            to present me by the hands of Colo. Sergant, were not (as he probably has informed you)
            received at this place until a few days ago; or I should, most assuredly, have thanked
            you ’ere this for your kind and polite attention to me.
          I now pray you to accept my acknowledgment of the favor—and the assurance of the esteem
            with which I am—Sir Your Most Obedt Servt
          
            Go: Washington
          
        